Citation Nr: 0427506	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-02 999	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a combined evaluation greater than the 50 
percent currently assigned.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  Prior to October 16, 2000, the veteran had a zero percent 
rating in effect for hypertensive vascular disease, a 30 
percent rating in effect for a right knee disability, and a 
20 percent rating in effect for a left knee disability.  
These percentages resulted in a total combined rating of 50 
percent.

2.  The veteran was awarded an increased rating for 
hypertensive vascular disease effective from October 16, 
2000.  This additional 10 percent, when combined with the 
veteran's other disability ratings, also results in a total 
combined rating of 50 percent.


CONCLUSION OF LAW

The criteria for the assignment of a higher combined 
disability rating are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.26 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a total combined 
rating in excess of 50 percent, now that he has been granted 
an additional 10 percent disability rating for his 
hypertensive vascular disease.

Prior to the October 2001 rating action, the veteran had a 
noncompensable rating in effect for his service-connected 
hypertensive vascular disease.  The veteran also had a 30 
percent rating in effect for residuals of a gunshot wound to 
the right calf, Muscle Group XI, with fracture of the fibula 
and surgical scar, and a 20 percent rating for residuals of a 
gunshot wound to the left popliteal area with arthritis of 
the left knee.  The veteran was assigned a 4.4 percent 
bilateral factor for his residuals of gunshot wounds to the 
lower extremities.  This provided the veteran a total 
combined evaluation of 50 percent.

By rating action in October 2001, the veteran was awarded an 
increased rating of 10 percent for his hypertensive vascular 
disease effective from October 16, 2000.  The ratings in 
effect for the veteran's other disabilities remained the 
same.  The RO determined that even though the veteran now had 
a compensable, 10 percent, rating for his hypertensive 
vascular disease, the veteran's total combined disability 
evaluation remained at 50 percent.

The veteran asserts that this is in effect not compensating 
him for his new 10 percent rating for hypertensive vascular 
disease.  The veteran maintains that since he has been 
assigned a higher rating for one of his disabilities, he 
should now receive a higher total combined rating.  Having 
carefully considered the veteran's  contention in light of 
the record and the applicable law, the Board finds that the 
claim must be denied as a matter of law.  

The veteran appears to contend that the numerical increase in 
the evaluation of a service-connected disorder must result in 
a commensurate increase in the overall compensation rate.  
However, the computation nation of service-connected ratings 
is not a matter of simple addition.  Rather, the computations 
for converting the various ratings for service-connected 
conditions are subject to the provisions of the Combined 
Ratings Table, the use of which is described in detail in 38 
C.F.R. § 4.25.  See also, 38 U.S.C.A. §§ 1155 and 1157 (West 
2002).  Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  38 C.F.R. § 4.25.

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  If there 
are more than two disabilities, the disabilities will be 
arranged in the exact order of their severity, and the 
combined value for the first two will be found as for two 
disabilities.  The combined value will be combined with the 
degree of the third disability (in order of severity), and so 
on.  Id.

Prior to the October 16, 2000 effective date of the award of 
10 percent for hypertensive vascular disease, the order of 
severity of the veteran's service-connected disabilities was 
therefore 30 percent for his right lower extremity, 20 
percent for his left lower extremity, and zero percent for 
hypertensive vascular disease.  The ratings of 30 percent for 
right lower extremity and 20 percent for left lower extremity 
combine to 44 percent.

When a partial disability results from injury of both legs, 
the disability ratings for the left and right sides will be 
combined as usual, and 10 percent of this value will be added 
(i.e. not combined) before proceeding with further 
combinations.  See 38 C.F.R. § 4.26.  Accordingly, the 
veteran was entitled to an additional 4.4 percent to be added 
to his combined 44 percent.  Consequently, prior to his 
increased rating for hypertensive vascular disease, the 
veteran had a rating of 48.4 percent, and the required 
rounding upwards of that figure resulted in a total combined 
rating of 50 percent.

Effective October 16, 2000 the veteran was granted the 
increased rating of 10 percent for his hypertensive vascular 
disease.  As noted above, prior to that time using the 
Combined Rating Table and considering the bilateral factor, 
the veteran had a calculated rating of 48.4 percent.  Combing 
this new 10 percent with the calculated 48.4 percent using 
the Combined Rating Table results in a 53 percent, and the 
required rounding downward again renders a total rating of 50 
percent.  See 38 C.F.R. §§ 4.25, 4.26.






The veteran does not contend that the RO incorrectly applied 
the Combined Ratings Table.  Rather, the veteran expressed 
generalized disagreement with the combined disability 
evaluation and contended that he is entitled to additional 
compensation due to his higher rating for hypertensive 
vascular disease.

It is well-established that VA has authority to assign 
disability ratings that are based upon the average impairment 
of earning capacity resulting from such injuries in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.1 
(2003).  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2000).  As to the 
issue under consideration, the assignment of a Combined 
Rating is based upon a mechanical application of the Combined 
Rating Table under 38 C.F.R. § 4.25.  The Board has no 
authority to alter the mechanical application of the Combined 
Ratings Table.  In the absence of a claim that a service-
connected disability or disabilities has worsened in 
severity, or in absence of any specific allegation as to why 
the mechanical application of the Combined Ratings Table is 
erroneous, the veteran's claim for a higher Combined Rating 
must be denied due to lack of legal merit and legal 
entitlement under law.  See, Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Finally, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002); see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are not for application in this 
instance.  The VCAA set forth obligations and implementing 
procedures by which VA was to assist claimants in the 
development of the evidence.  In this case, any such 
development would be unnecessary, in that, as discussed 
above, the law, and not the evidence, is dispositive.






ORDER

Entitlement to a combined evaluation greater than the 50 
percent currently assigned is denied.



	                        
____________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



